DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 10/28/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 16 has been entered.
The addition of claims 18-19 has been entered.
Claims 1-15 and 17-19 are pending in the instant application.

Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the backlight hole sequentially penetrates the back plate, the reflection sheet, the light guide plate, the diffusion sheet, the lower light enhancement sheet, and the upper light enhancement sheet from bottom to top” including the remaining limitations.
	Claims 2-15 and 17 are allowable, at least, because of their dependencies on claim 1.
	Regarding Claim 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 18, and specifically comprising the limitation of “wherein the light receiving surface is integrally formed by at least one Fresnel lens located on a same plane” including the remaining limitations.
`	Claim 19 is allowable, at least, because of its dependency on claim 18.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879